Citation Nr: 1433846	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-24 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Sparrow Hospital on December 16, 2010.


ATTORNEY FOR THE BOARD

T. Adams, Counsel








INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.  The appellant in this case is a third party collection agency for the private medical provider Sparrow Hospital who treated the Veteran on December 16, 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 denial letter by the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that in December 2010, the Veteran presented to the emergency room at Sparrow Hospital with a chief complaint severe abdominal pain.

The appellant, a third-party collection agency, is now seeking payment or reimbursement of unauthorized medical expenses associated with his care at Sparrow Hospital, pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).

However, the record is incomplete.  The appellant's claim was apparently denied in February 2012 on the basis that the care was "non emergent."  However, a review of the record shows that the February 2011 claim, VA telephone triage records and CPRS medical records, and the February 2012 denial letter have not been associated with the claims file.  Accordingly, these documents should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the February 2011 claim form, the February 2012 denial letter, VA's telephone triage record and medical records in CPRS, and any additional documents that have not been associated with the record.  All efforts made to obtain these items should be documented.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the appellant should be informed in writing.

2.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							[CONTINUED ON NEXT PAGE]



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


